                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     BRIAN BUCHANAN, ET AL.,                                CASE NO. 15-cv-01696-YGR
                                   7                   Plaintiffs,
                                                                                                PRETRIAL ORDER NO. 6 RE: PLAINTIFFS’
                                   8             vs.                                            MOTIONS IN LIMINE NOS. 7 & 8
                                   9     TATA CONSULTANCY SERVICES, LTD,                        Re: Dkt. Nos. 525, 527
                                  10                   Defendant.

                                  11

                                  12           The Court, having considered plaintiffs’ motions in limine nos. 7 and 8 (Dkt. Nos. 525,
Northern District of California
 United States District Court




                                  13   527) and the parties’ arguments raised at the pretrial conference held on October 12, 2018

                                  14   regarding the same, ORDERS as follows:

                                  15           Plaintiffs’ No. 7: To Exclude TCS’s Termination Forms:

                                  16           This motion is GRANTED. The termination forms contain hearsay and do not fall within

                                  17   any of the exceptions to the rule against hearsay. These forms are prepared by the human

                                  18   resources department in preparation of a request to terminate an employee. They are reviewed

                                  19   and, in some cases, revised after the legal department reviews them. They are not shown to the

                                  20   employee nor are they used for any ongoing business purpose. “[I]t is manifest that in this case

                                  21   th[e] [forms] are not for the systematic conduct of [TCS] as a [company that contracts with clients

                                  22   to provide consulting, technology, and outsourcing services].” Palmer v. Hoffman, 318 U.S. 109,

                                  23   114 (1943); cf. id. (“Unlike payrolls, accounts receivable, accounts payable, bills of lading and the

                                  24   like these [accident] reports are calculated for use essentially in the court, not in business. Their

                                  25   primarily utility is in litigating, not in railroading.”).

                                  26           TCS argues that it does not seek to introduce the forms for the truth of the statements

                                  27   contained therein but rather to show the lack of discriminatory intent. The cases TCS cites in

                                  28   support of this argument do not persuade. First, while the cases indicate that evidence of lack of
                                   1   discriminatory intent is admissible, they do not consider these kinds of forms or use of the same in

                                   2   a class action context. See Haddad v. Lockheed Cal. Corp., 720 F.2d 1454 (1983) (employee

                                   3   brought individual suit alleging employment discrimination on the basis of national origin and

                                   4   age); Rosebrock v. Beiter, CV 10-01878 SJO (SSx), 2011 WL 13214270 (C.D. Cal. May 26,

                                   5   2011) (veteran brought individual suit alleging viewpoint discrimination in violation of the First

                                   6   Amendment). Additionally, and in any event, the probative value of admitting the termination

                                   7   forms to show an alleged lack of discriminatory intent is outweighed by the volumes of

                                   8   inadmissible hearsay contained therein. See Fed. R. Evid. 403; Fed. R. Evid. 801(c).

                                   9          Notwithstanding the foregoing, the Court will allow a witness to discuss the existence of

                                  10   the forms and the lack of any statement therein of intent to discriminate. In addition, the forms

                                  11   can be used as a demonstrative, i.e., a witness can show the jury how many pages exist if all the

                                  12   forms were to be printed out, but the forms themselves will not be admitted. Further, the Court
Northern District of California
 United States District Court




                                  13   will allow the introduction of a template or redacted termination form which shows only the

                                  14   questions included on the form, but no other content and/or appended materials.1

                                  15          Plaintiffs’ No. 8: To Exclude TCS’s Termination Form Summaries:

                                  16          In light of the Court’s ruling regarding plaintiffs’ motion in limine no. 7, this motion is also

                                  17   GRANTED.

                                  18          This Order terminates Docket Numbers 525 and 527.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: October 23, 2018
                                                                                                YVONNE GONZALEZ ROGERS
                                  22                                                       UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27          1
                                                 To the extent that a specific form is needed for purposes of an admission or recorded
                                  28   recollection regarding a specific issue, the Court will address those instances on a case-by-case
                                       basis.
                                                                                          2
